





CITATION:
R. v. Vaduva, 2011
          ONCA 427



DATE: 20110602



DOCKET: C52054



COURT OF APPEAL FOR ONTARIO



Blair, Watt and Epstein JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Sorin Vaduva



Appellant



Edward Conway, for the appellant



Peter Scrutton, for the respondent



Heard: June 1, 2011



On appeal from the judgment of Justice James E. McNamara of
          the Superior Court date April 8, 2010.



APPEAL BOOK ENDORSEMENT



[1]

As we view this appeal it is essentially an attempt to re-argue factual
    issues that were argued and rejected in both courts below.  Mr. Conway submits
    that unreasonable verdict and insufficiency of reasons are questions of law
    and form the basis of Mr. Vaduvas proposed appeal.  In the context of this
    case, however, they are not questions of law that give rise to any issues that
    transcend the boundaries of this appeal.  Even if the appeal raises questions
    of law, as opposed to questions of mixed fact and law, or the re-argument of
    facts, this is precisely the kind of case that the principles in
R. v.
    R.(R.)
(2008), 90 O.R. (3d) 641 (C.A.) were developed to meet.  It is
    questionable whether the appeal involves questions of law alone, but even if it
    does, they do not bear on the general administration of criminal justice, as
    the principles of law are well established.

[2]

Leave to appeal is denied.


